Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 12/21/2020 has been considered.
Claim 4 is amended. Claims 1-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0232490 to Mountz et al.
claim 1, Mountz discloses a computer-implemented system for package delivery, comprising: 
at least one processor configured to (paragraph 16): 
receive, via a network, a first electronic customer order for an item, the first electronic customer order comprising an identifier of the item (paragraphs 77 and 87); 
assign a first shipping metric to the first electronic customer order (paragraph 82); 
transmit an instruction to a mobile device to acquire the item for the first electronic customer order (paragraph 86); 
receive a scan of a product identifier of the item indicating the first item has been acquired (paragraph 72, identifier readers 306.); 
identify a second electronic customer order for the item (paragraphs 79 and 87); 
compare the first shipping metric to a shipping metric of the second electronic customer order for the item to determine priority of the first electronic customer order and the second electronic customer order (paragraphs 82-87); and 
transmit an indication of the determined priority to an output device (paragraph 87).  
With regard to claims 2 and 11, Mountz discloses the shipping metric includes at least one of a latest possible pack-by time, a promised delivery date, a promised delivery time, a location, an address, a shipping courier, and a shipping method (paragraph 82, management module 12 may maintain a schedule for determining when certain conditions for shipping particular orders 42 will be satisfied. Examiner notes that a shipping/packing schedule for orders can be considered as “the shipping metric 
With regard to claims 3 and 12, Mountz discloses the output device comprises a printer configured to print a shipping label based on the determined priority (paragraph 78, applying shipping labels. It’s obviously that workers working to fulfill order can work at packing station that include printer that print shipping label for the workers to apply shipping labels on packages for preparation shipment).  
With regard to claim 4, Mountz discloses the at least one processor is further configured to: reassign the item to the second electronic customer order if the shipping metric of the second electronic customer order is higher than the first shipping metric (paragraphs 82-87, Examiner notes that shipping/pack schedule time for different orders are determined/assigned. When the shipping/pack schedule time for the second order is earlier than the first order and third order, the system can generate a priority message to complete the second order prior to the first order and the third order, which can be considered as “reassign…”).  
With regard to claim 5, Mountz discloses the at least one processor is further configured to: transmit an instruction to a mobile device to reacquire the item for the first electronic customer order (paragraphs 72 and 87, Furthermore, induction station 54 may include one or more identifier readers 306 capable of reading, detecting, or receiving information provided by holder identifiers 302 and container identifiers 304 and communicating this information to, for example, management module 12. After detecting a trigger event, management module 12 may transmit a priority message 64 to inventory station 50, as part of step 418, instructing the computer to display, in the 
With regard to claims 6 and 13, Mountz discloses the output device comprises a mobile device (paragraphs 72 and 87, the user can hold a computer (i.e. mobile device) to receive task assignment/priority message).  
With regard to claims 7 and 19, Mountz discloses a computer-implemented system for package delivery, comprising: 
at least one processor configured to (paragraph 16): -8-Application No.: 16/887,598 Attorney Docket No.: 14904.0169-00000 
receive, via a network, a first electronic customer order for a first item, the first electronic customer order comprising an identifier of the first item (paragraphs 77 and 87, management module 12 may transmit a first task assignment 18 to inventory station 50 that identifies inventory items 40 requested by the first inventory request 16. Operation begins in the example at step 400 with management module 12 receiving a first inventory request 16 that requests one or more inventory items 40.); 
assign a first shipping metric to the first electronic customer order (paragraph 82, management module 12 may maintain a schedule for determining when certain conditions for shipping particular orders 42 will be satisfied. Examiner notes that a shipping/packing schedule for orders can be considered as “a first shipping metric”); 
transmit an instruction to a mobile device to acquire the first item for the first electronic customer order (paragraph 86, management module 12 may transmit a first 
receive, via the network, a second electronic customer order for the first item, the second electronic customer order comprising the identifier of the first item (paragraph 79 and 87, Management module 12 may also transmit a second task assignment 18 to inventory station 50 indicating inventory items 40 requested by the second inventory request 16. At step 408 management module 12 receives a second inventory request 16 that requests one or more inventory items 40.); 
assign a second shipping metric to the second electronic customer order (paragraph 82, shipping/packing schedule for orders (i.e., first, second, third order., etc) can be determined); 
receive, via a network, a third electronic customer order for the first item, the third electronic customer order comprising the identifier of the first item (paragraph 77, 79, and 87, multiple inventory request related to multiple customer order related to the same items can be received and processed by the inventory system. It’s obviously that a third order includes the first item can be processed together with other orders to determine prioritization); 
compare the first shipping metric, the second shipping metric, and the third shipping metric to determine priority for the first electronic customer order, the second electronic customer order, and the third electronic customer order (paragraphs 82-87, module 12 may detect the trigger event by determining that the current time is within a predetermined range of the scheduled time at which a particular condition is to be satisfied. After management module 12 detects the trigger event associated with tasks 
based on determining that the second shipping metric or the third shipping metric should have a higher priority than the first shipping metric: send an instruction to an order tracking system to reassign the acquired first item to the second electronic customer order or the third electronic customer order, and transmit an indication of the reassignment to an output device (paragraphs 82-87, User 14 may, based on this display, pick inventory items 40 to include in the first and second orders 42. After detecting a trigger event, management module 12 may transmit a priority message 64 to inventory station 50, as part of step 418, instructing the computer to display, in the ordered queue, the inventory items 40 for the second order 42 ahead of the inventory items 40 for the first order 42 or to otherwise induce user 14 to create the second order 42 prior to completing first order 42).  
With regard to claim 8, Mountz discloses the at least one processer is further configured to: transmit an instruction to a mobile device to acquire the item for the electronic customer orders not determined to have priority (paragraph 82, it would be a 
With regard to claim 10, Mountz discloses a computer-implemented system for package delivery, comprising: 
at least one processor configured to (paragraph 16): -8-Application No.: 16/887,598 Attorney Docket No.: 14904.0169-00000
receive, via a network, a first electronic customer order for a first item, the first electronic customer order comprising an identifier of the first item (paragraphs 77 and 87);
assign a first shipping metric to the first electronic customer order (paragraph 82); 
transmit an instruction to a mobile device to acquire the first item for the first electronic customer order (paragraph 86); 
receive, via the network, a second electronic customer order for the first item, the second electronic customer order comprising the identifier of the first item (paragraphs 79 and 87); 
assign a second shipping metric to the second electronic customer order (paragraph 82); -5-Application No.: 16/887,598 Attorney Docket No.: 14904.0169-00000 
compare the first shipping metric to the second shipping metric to determine priority for the first electronic customer order and the second electronic customer order; and based on determining that the second shipping metric should have a higher priority than the first shipping metric: send an instruction to an order tracking system to reassign the acquired first item to the second electronic customer order, and transmit an indication of the reassignment to an output device (paragraphs 82-87).  
claim 14, Mountz discloses transmitting an indication of the priority of shipping includes wirelessly transmitting the indication (paragraphs 20 and 32, wireless communication).  
With regard to claim 15, Mountz discloses the at least one processer is further configured to: receive, via the network, a third electronic customer order for the first item, the third electronic customer order comprising the identifier of the first item (paragraph 77, 79, and 87); assign a third shipping metric to the third electronic customer order (paragraph 82); compare the first shipping metric, the second shipping metric, and the third shipping metric to determine priority for the first electronic customer order, the second electronic customer order, and the third electronic customer order; and based on determining that the third shipping metric should have a higher priority than the first shipping metric or the second shipping metric: send an instruction to the order tracking system to reassign the acquired first item to the third electronic customer order, and transmit an indication of the reassignment to the output device (paragraphs 82-87).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0232490 to Mountz et al., in view of U.S. Patent No. 10,255,577 to Steves et al.
With regard to claims 9 and 18, Mountz substantially discloses the claimed invention, however, Mountz does not disclose the first electronic customer order additionally comprises a plurality of items, and wherein the at least one processer is further configured to:-4-Application No.: 16/887,598 Attorney Docket No.: 14904.0169-00000generate and send to a first mobile device a notification to pick the item; and generate and send to a second mobile device a notification to pack the item without regard to the status of the remainder of the plurality of items.  
However, Steves teaches the first electronic customer order additionally comprises a plurality of items, and wherein the at least one processer is further configured to:-4-Application No.: 16/887,598 Attorney Docket No.: 14904.0169-00000generate and send to a first mobile device a notification to pick the item; and generate and send to a second mobile device a notification to pack the item without regard to the status of the remainder of the plurality of items (Picked items may be delivered or conveyed, if necessary, to one or more stations in the merchant facility for various outbound shipment processes. Examples of outbound shipment processes may include sorting items into their respective orders, packing the items into shipping containers, and finally shipping to the customers. A picked, packed and shipped order does not necessarily include all of the items ordered by the customer. For example, an outgoing shipment to a customer may include only a subset of the ordered items 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Mountz to include, the first electronic customer order additionally comprises a plurality of items, and wherein the at least one processer is further configured to:-4-Application No.: 16/887,598 Attorney Docket No.: 14904.0169-00000generate and send to a first mobile device a notification to pick the item; and generate and send to a second mobile device a notification to pack the item without regard to the status of the remainder of the plurality of items, as taught in Steves, in order to split shipment for economic efficiency (Steves, col. 2, lines 56-58).
Claims 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0232490 to Mountz et al., in view of Official Notice.
With regard to claims 16, 17, and 20, Mountz substantially discloses the claimed invention, however, Mountz does not disclose the at least one processer is further configured to: prevent reassignment of the first item if the output device has printed a shipping label.  
However, an official notice is taken that it was old and well known at the time of the invention to apply the shipping label on a box holding the first item for preparation shipment. Once the item is packed in the box with a shipping label applied, the item won’t go back to inventory queue for further assignment tasks. An example of applying shipping label is taught (Mountz, paragraph 78). 
.

Response to Arguments
Applicants' arguments filed on 12/21/2020 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “Mountz does not disclose compare the first shipping metric, the second shipping metric, and the third shipping metric to determine priority for the first electronic customer order, the second electronic customer order, and the third electronic customer order”.
Examiner directs Applicants' attention to the office action above.
Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687